          Case 2:11-cv-01809-APG-NJK Document 118 Filed 06/22/20 Page 1 of 2



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 CURTIS GUY,                                       Case No.: 2:11-cv-01809-APG-NJK

 4                            Petitioner,            ORDER GRANTING MOTION FOR
                                                     EXTENSION OF TIME
 5 v.
                                                     (ECF No. 117)
 6 WILLIAM GITTERE, et al.,

 7                            Respondents.

 8         In this capital habeas corpus action, the respondents filed a motion to dismiss (ECF No.

 9 105) on November 4, 2019. Petitioner Curtis Guy filed an opposition to that motion (ECF No.

10 111) on April 3, 2020. The respondents’ reply was then due on May 4, 2020. See Order entered

11 November 26, 2018 (ECF No. 85) (30 days for reply). I later granted the respondents’ motion to

12 extended the due date for the reply by 45 days, to June 18, 2020. See Order entered May 5, 2020

13 (ECF No. 114).

14         On June 1, 2020, Guy moved for leave to conduct discovery (ECF No. 115) and for an

15 evidentiary hearing (ECF No. 116). The respondents’ response to those motions will be due with

16 their reply in support of their motion to dismiss. See Order entered November 26, 2018 (ECF No.

17 85).

18         On June 18, 2020, the respondents again moved for an extension of time (ECF No. 117),

19 requesting until August 3, 2020 for their reply. The respondents’ counsel states that the

20 extension is necessary because of her obligations in other cases and because of administrative

21 duties related to the COVID-19 pandemic. Guy does not oppose the extension.

22         The respondents’ motion is made in good faith and not solely for the purpose of delay,

23 and there is good cause for the extension. I will grant the extension of time. However, in view
         Case 2:11-cv-01809-APG-NJK Document 118 Filed 06/22/20 Page 2 of 2



 1 of the amount of time the respondents will have had for these filings, I am not inclined to grant

 2 any further extension of this deadline absent extraordinary circumstances.

 3         I THEREFORE ORDER that the respondents’ Motion for Enlargement of Time (ECF

 4 No. 117) is GRANTED. The respondents will have until August 3, 2020 to file a reply in

 5 support of their motion to dismiss, a response to the motion for leave to conduct discovery, and a

 6 response to the motion for evidentiary hearing. In all other respects, the schedule for further

 7 proceedings set forth in the order November 26, 2018 order (ECF No. 85) will remain in effect.

 8         Dated: June 22, 2020.

 9
                                                         ________________________________
10                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
